Caton, C. J. The railroad ties in controversy were seized by virtue of certain writs of attachment against Pound, and as his property, were sold to Gregory, one of the plaintiffs in attachment, who sold them to Scott, and he transported -them to Peoria, and sold them to Cruger, Secor & Co., who mixed them with other ties, and laid them on their road. Whitlow notified Cruger, Secor & Co. that the ties belonged to him, and they thereupon refused to pay Scott for them. Scott then sued them for the price of the ties, and obtained a judgment against them. Then Whitlow filed his bill, alleging these facts, and that the ties were all this time his, and that Scott well knew this when he bought them of Gregory ; that the whole proceeding was fraudulent from beginning to end, and that Scott is irresponsible, and prays an injunction, etc. On the final hearing, the court perpetually enjoined Scott from collecting his judgment, but directed the sheriff to collect it, and pay the money over to the complainant. We think this was carrying the principles of equitable relief quite too far. Whitlow has really nothing to do with that judgment of Scott against Oruger, Secor & Co. He discharged his duty when he notified them that the ties were his, and not Scott’s, and put them in a position to defend themselves against Scott’s action for the price of the ties. That they either neglected to do, or got beaten in the controversy, if they attempted it. As between the parties to that action, the question is forever settled that the sale was bona fide and conferred a good title. That is now res adjudícala. The amount of that judgment certainly belongs to Scott, both in law and equity, if 'the defendants then knew of the defense, and failed to make it, or attempted to make it, and were beaten. Whatever defense there was to that action, was strictly of a legal character, and then was the time to insist upon it. It does not concern Whit-low whether or not Oruger, Secor & Co. pay this judgment to Scott. The payment of the judgment to Scott would, in no degree, impair their liability to Whitlow, if any has existed. This is manifestly a bill got up for the benefit of Oruger, Secor & Co., to give them the benefit of another trial upon the questions which were and should have been tried in that action. The bill abounds in allegations of fraud, but, after all, there is no allegation that the judgment was obtained by fraud. While fraud is one of the broadest grounds of equity jurisdiction, it by no means follows that it will take cognizance of and inquire into every allegation of fraud. We have before remarked, in another case, that a court of equity is not always bound to act where it has authority to act; that although its decrees might not be void for want of jurisdiction, yet it is not always bound to exercise its jurisdiction when its aid is invoked. In this case, although the court had power to make the decree it did, we do not think it a proper exercise of its chancery powers to interfere with the collection of a judgment, fairly obtained as between the parties to it. The decree must be reversed and the bill dismissed. Decree reversed.